Citation Nr: 1223728	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder and an anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran relocated during the pendency of the appeal, and jurisdiction of his claim resides in the RO in North Little Rock, Arkansas.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In February 2007, the Veteran filed a claim to establish service connection for posttraumatic stress disorder (PTSD).  The evidence of record included diagnoses of major depressive disorder, an anxiety disorder, PTSD, and rule out PTSD.  Consequently, the Board has recharacterized the Veteran's claim as seen on the title page above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In so far as the Veteran's claim pertains to PTSD, the Board finds that further clarification is necessary concerning the Veteran's service assignments and his reported inservice stressors.  In March 2007, the RO requested pages from the Veteran's personnel file reflecting his service assignments, participation in combat operations and awards and decorations received.  The Veteran's DD 214 reflects that he had more than one year of foreign service as a light wheel vehicle mechanic, and is in receipt of a Global War on Terrorism Medal, a Global War on Terrorism Expeditionary Medal and a Presidential Unit Citation, among other awards.  However, the provided records do not reflect the Veteran's dates and unit(s) of assignment.  

In VA treatment records dated in October 2006 and November 2006, the Veteran reported that he was a "combat Veteran."  The Veteran's representative asserted in a May 2012 statement that the Veteran's inservice stressors should be conceded because his receipt of the Presidential Unit Citation is indicative of participation in combat.  In support of this assertion, the Veteran's representative stated that the Veteran's unit, reported by the Veteran in August 2007 as the 3rd Infantry Division, 203rd Forward Support Battalion, was with the 3rd Brigade, 3rd Infantry Division which "was the first to go into Iraq in 2003," and he submitted a 3rd Infantry Division soldier's account of a rocket-propelled grenade attack in Baghdad, Iraq, on April 6, 2003.  However, this account is not specific to the Veteran's claim.  The evidence of record does not reflect the Veteran's unit assignments or dates and places of his foreign service.  Upon remand, the RO should obtain the Veteran's complete personnel file and associate it with his VA claims file.  

In an October 2006 VA treatment record, the Veteran reported being lost in the desert in Iraq with his fellow soldiers, seeing people dead and seeing people and things "blown up."  In an August 2007 statement, the Veteran asserted that he participated in combat for eight months with the 3rd Infantry Division, 203rd Forward Support Battalion from January 2, 2002, to August 20, 2002.  During that time, the Veteran seeing dead bodies, to include those of women and children, seeing people and things "blown up," being lost in the desert in Iraq with his fellow soldiers, being ambushed several times, to include being in areas attacked by mortars and rocket-propelled grenades and being shot at, to include while riding in a vehicle.  

In March 2007, the RO sent the Veteran a letter requesting that he submit or identify evidence in support of his claim.  The Veteran was also requested to provide specific details of the inservice events that he claims resulted in his current PTSD.  In an April 2008 statement of the case, the RO determined that the record did not reflect that he served in combat and that his accounts of his inservice stressors were not specific enough, concerning the places and times of the incidents, to request verification from the Joint Services Records Research Center (JSRRC).  Although previously requested, the Board finds that a remand is warranted in order for the RO to once again request the Veteran for a specific, detailed description, including dates, of the inservice events that he claims gave rise to his PTSD.  While VA has a duty to assist veterans in obtaining information, there is a corresponding duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

During the course of this appeal, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor, effective July 13, 2010.  The Veteran has not been provided notice of the July 2010 amendments to 38 C.F.R. § 3.304(f) (2010).  In light of the Veteran's October 2006 and August 2007 reports of being lost in the desert in Iraq and "always looking over [his] shoulder," respectively, the Board concludes that the amended version of 38 C.F.R. § 3.304(f) may affect the Veteran's claim, and thus, he should be provided complete notice of these amendments.  

Also, since the RO's last adjudication of the Veteran's claim in the April 2008 statement of the case, VA treatment records dated February 13, 2012, and February 14, 2012, were associated with the Veteran's VA claims file, and neither the Veteran nor his representative waived RO consideration of this evidence.  38 C.F.R. § 20.1304 (2011).  Moreover, a review of these records reflects that the Veteran was hospitalized in a VA facility from December 27, 2011, to February 17, 2012.  As such, the Board finds there is an indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In order to comply with VA's duty to assist, the Board finds that a remand for further development is warranted.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and an anxiety disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326.  The RO must advise the Veteran of the July 2010 amendments to 38 C.F.R. § 3.304(f)(3).  

2.  The RO must contact the National Personnel Records Center, the Records Management Center and any other appropriate location, to request the complete personnel records of the Veteran.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  The RO must attempt to obtain all evidence that the  Veteran identifies as relevant evidence in support of his claim.  Regardless, of the Veteran's response, the RO must obtain all VA medical records, to include VA hospital reports from December 2011 to February 2012.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

4.  The RO must again request from the Veteran a comprehensive statement containing as much detail as possible regarding the following stressors:  (1) seeing dead bodies, to include those of women and children; (2) seeing people and things "blown up;" (3) being lost in the desert in Iraq with his fellow soldiers; (4) being ambushed, to include being present at areas attacked by mortars and rocket-propelled grenades; and (5) being shot at, to include while riding in a vehicle.  The Veteran must be asked to provide specific details of these claimed stressful events, to include the dates and places the incidents occurred, and the unit (division, regiment, battalion, company) to which the Veteran was assigned or attached to at the time.  The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The Veteran must also provide any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action. 

5.  Once the directives in the above paragraphs have been completed, the RO must thoroughly review the claims file.  If and only if, sufficient information regarding the claimed stressors have been provided, the RO must prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to the United States Army and JSRRC, or any other appropriate federal authority, and must ask to provide any available information that might corroborate the Veteran's claimed stressors.  If they are unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO must be associated with the claims file.

6.  Following the above, the RO must make a specific determination, based upon the complete record, as to whether the Veteran "engaged in combat with the enemy."  If so, in the absence of evidence to the contrary and as long as it is credible and consistent with the circumstances of service, the RO must accept the Veteran's lay testimony as conclusive evidence of the occurrence of the stressor.  If the RO determines that the evidence does not show that the Veteran "engaged in combat with the enemy," the RO must consider all credible supporting evidence developed to show that the veteran did experience the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.

7.  If and only if, the RO determines that the evidence establishes the occurrence of an alleged stressor or stressors, the Veteran must then be afforded a VA psychiatric examination to determine the diagnosis of any found psychiatric disorders.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The RO must provide the examiner with a summary of the verified stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor has resulted in any current psychiatric disorder found.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of PTSD is rendered, the examiner must indicate whether that diagnosis is related to the Veteran's inservice stressors that are related to his fear of hostile military or terrorist activity. 

Additionally, the examiner must opine as to whether any psychiatric disorder, other than PTSD, is causally or etiologically related to the Veteran's military service, to include as due to any verified incident during service. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

9.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

